DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wireless access point ID " in line 5.  There is insufficient antecedent basis for this limitation in the claim. (This is the first occurrence.)
Claim 11 recites the limitation "the wireless access point ID " in line 5.  There is insufficient antecedent basis for this limitation in the claim. (This is the first occurrence.)
In claims 1 and 11, there are multiple occurrences of “the wireless access point ID”. There is also confusion whether “a wireless access node Identifier” is the same as the “the wireless access point ID”.
Claim 1 recites the limitation "the wireless access node" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the wireless access node" in 10.  There is insufficient antecedent basis for this limitation in the claim.
In claims 1 and 11, it is unclear whether “the wireless access node” is distinct from “a wireless access node” of the “wireless access node Identifier”. It is also unclear whether “a wireless access node” is the same as “a wireless access point”.
Dependent claims 2-10 and 12-20 incorporate the deficiencies of claims 1 and 11 above. Therefore claims 2-10 and 12-20 rejected on the same rationale as claims 1 and 11 above.
Please note for claim interpretation purposes, the abbreviation ID is interpreted as “Identifier” in claims 2-4 and 12-14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control plane function”, “a naming system”, “translation controller” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
According to applicant’s specification a domain name system (DNS), a control plane gateway (GW-C) and translation controller each can comprise different types of microprocessors. However, in one embodiment each could also be embodied without a described processor based on the language “and/or the like” when describing the implementation. In the case where the element is a “function” or corresponding software and the specification lacks details on specific programming functions to implement the “naming system”, “control plane function” and “translation controller”. In the case that the elements are implemented by a collection of “acts” the functionality is implemented as a collection of “acts” for a domain name system (DNS), a control plane gateway (GW-C) and translation controller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rune; Johan et al., US 20130121298 A1, teaches selecting a co-located pair of user plane functions (UPFs) based on DNS query.
EDGE; Stephen William et al., US 20170005914 A1, teaches construction an fully qualified domain name for an operator identifier based on the failure of a DNS query.
Dodd-Noble; Aeneas Sean et al., US 20200204984 A1, a DNS that return a listing a second user plane functions available for access point name (APN) matching a first user plane function.
KODAYPAK; RAJENDRA PRASAD et al., US 20170311244 A1, teaches updating the records of a DNS based on a new virtual network function (VNF).
YANG; Jiao et al., US 20200252367 A1, teaches using a DNS resolution to determine the IP address of an application server.
DEVLIC; Alisa, US 20220086719 A1, teaches determining a user plane function (UPF) collocated with a mobile edge computing (MEC) node host.
OLSSON; Lasse et al., US 20170150420 A1, teaches “PDN GW domain name shall be constructed and resolved by the method described in 3GPP TS 29.303, which takes into account any value received in the APN-OI Replacement field for home routed traffic. Otherwise, or when the resolution of the above PDN GW domain name fails, the PDN GW domain name shall be constructed by the serving node using the method specified in Annex A of 3GPP TS 23.060 and clause 9 of 3GPP TS 23.003.”
Allan; David Ian et al., US 11129061 B1, teaches a access and mobility management function (AMF) that relay a request to a (session management function) SMF and SMF selecting a target user plane function (UPF) that is co-located with a target gNodeB.
Larsson; Conny et al., US 10701600 B2, determining a service based on user profile and determining the placement of user plane function (UPFs) including placement close to the user. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452